Citation Nr: 0908364	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-31 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1957 to January 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for COPD with asthma.


FINDING OF FACT

Competent evidence of a nexus between COPD with asthma and 
active military service is not of record. 


CONCLUSION OF LAW

COPD with asthma was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The Veteran seeks service connection for COPD with asthma due 
to his exposure to jet fuel while in service.  The Veteran 
was a fuel specialist in service and was responsible for 
refueling aircrafts.  He asserts that in 1958 or 1959 he 
began to have the sensation that his lungs were burning and 
felt as if he were being strangled.  The Veteran asserts that 
his commanding officer advised him not to complain about his 
lungs.  He added that when he was stationed indoors, his 
breathing improved.  

At the outset, the Board is cognizant of the positive 
evidence of record.  As noted above, the Veteran was a fuel 
specialist in service and he has a current diagnosis of COPD 
and asthma.  Nonetheless, the requirements for service 
connection are not met.  There is no competent and credible 
medical evidence of a nexus between the Veteran's service and 
his current disability.

A review of the Veteran's service treatment records show that 
in July 1957 the Veteran reported having hay fever, a history 
of whooping cough and diphtheria.  It also shows that the 
Veteran denied having asthma, shortness of breath, or a 
chronic  cough.  Additionally, in March 1962, the Veteran 
received an examination of his chest that failed to reveal 
any evidence of active parenchymal disease.  In April 1964, 
the Veteran presented with fever and a sore throat, which was 
later diagnosed as the flu.  Moreover, the Veteran's 
separation examination dated in November 1965 shows that his 
lungs and chest were normal.  The Veteran also indicated that 
he did not have asthma, shortness of breath, or a chronic 
cough.  A review of the service treatment records does not 
indicate that the Veteran presented for symptoms of asthma or 
complained of respiratory problems while in service.  The 
records are also void of any notation of chronic respiratory 
disability.

In relevant part, the record is silent for many years after 
service.  Thereafter, an April 1986 clinical entry notes 
complaints of shortness of breath and wheezing at night over 
a two-month period.  It was noted that the Veteran worked for 
K. aluminum research.  The impression was probably asthma.  
No reference to service or any event of service was made.

Emergency room records from May 1987 show that the Veteran 
presented with respiratory distress, wheezing and asthma.  
The Veteran reported having asthma for the past 10 years, 
since around 1977.  He also gave a history of occupational 
research technician (chemical).  In July 1987, the Veteran 
presented with wheezing, severe asthma with moderately severe 
respiratory insufficiency was diagnosed.  The Veteran 
reported a history of asthma for the past six years, 
beginning in 1981, and reported his condition worsening in 
early spring.  It was reported that the Veteran worked at a 
research facility, which involves significant exposure to 
concrete, cement dusts, tars, and other noxious stimuli for 
which he wears required protective gear.  He had worked the 
day prior to and the day of admission with worsening symptoms 
under those conditions.  The Veteran also reported smoking 
until 1980.  The examiner stated that the Veteran's asthma 
was likely due to extrinsic components related to or 
exacerbated by work related activities.  At no time was the 
Veteran's service referenced.

In April 1991, the Veteran reported having asthma since 1975, 
with diminished lung capacity.  It was noted that the Veteran 
thought being an industrial lab technician caused his 
problems.  A May 1995 hospital report shows that the Veteran 
presented with shortness of breath, cough, and yellow sputum.  
It was noted that the Veteran had quit smoking ten years 
earlier and prior to that he smoked about a pack and a half 
of cigarettes a day since the age of fifteen.  The Veteran's 
occupational history was noted as well.  He worked in a 
warehouse for twenty years before retiring.  The impressions 
were status asthmaticus, probable acute bronchchiolitis and 
history of COPD.  In June 1995, an assessment of long history 
of asthma, smoking history as well was noted.  An October 
1995 report notes COPD.  Again, the reports do not reference 
service or any event of service.

March 1997 medical records note that the Veteran reported a 
history of reactive airways, asthma occurring during service 
with subsequent chemical industry work aggravating the 
asthma.  The examiner documented a history of significant 
tobacco use beginning when the Veteran was 15 years old.  In 
May 1997, the medical records note that the Veteran reported 
a history of asthma related to cigarette use and to chemical 
inhalation secondary to military and industrial activities.  
The examiner diagnosed asthma with acute severe bronchospasm.  
At this time, the Board points out that the examiner did not 
attribute the Veteran's respiratory disease to service or any 
occupation of service.  February 2005 medical records show 
that the Veteran's asthma improved, as he was no longer 
exposed to cat dander.

Although the examiners in 1997 recorded the Veteran's 
history, wherein the Veteran indicated that his asthma was 
secondary to military activities, the Board finds that those 
recordations are of little or no probative value.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  In this case, the medical reports 
reflect that the physicians simply the recorded information 
of the Veteran "unenhanced by any additional medical 
comment."  Id. at 409.  More significantly, the medical 
reports reflect that when the physicians attributed the 
Veteran's COPD with asthma to any event, the Veteran's 
smoking history and post service occupational exposure were 
noted.  

There is no evidence that the Veteran showed signs of asthma 
or COPD while in service.  Therefore, a chronic condition is 
not shown during service.  See 38 C.F.R. § 3.303.  The 
Veteran's first medical reports of respiratory problems after 
service are, when liberally construing his statements, in 
1975, many years after his service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
Veteran's COPD with asthma is related to his service.  

The record contains several lay statements by the Veteran and 
by friends of the Veteran.  Two lay statements from April 
2006, report that the Veteran suffers from COPD.  One letter 
reported that the Veteran has been suffering from COPD since 
at least 1989.  The Veteran reports that his exposure to jet 
fuel while in service caused his asthma.  

The Board recognizes that the Veteran is competent to state 
that he experienced respiratory problems in service and that 
he was a fuel specialist.  We also recognize that the lay 
statements are corroborated by the medical evidence of 
record.  That is, the Veteran has had COPD with asthma since 
the 1980s.  However, neither the Veteran nor any lay 
individual is not competent to relate the Veteran's current 
COPD with asthma to any symptoms or events of service.  More 
importantly, not one physician has opined that the Veteran's 
disorders are service related, and even if the Board assumes, 
without conceding, such, the Board finds the Veteran's 
statements are not credible.  A review of the record reveals 
that the facts provided by the Veteran are inconsistent and 
contradict other the objective reliable facts contained 
within the record.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (Board may reject such statements of the Veteran if 
rebutted by the overall weight of the evidence).  Again, the 
service treatment records are silent, the record is silent 
with regard to any complaints of or findings associated with 
a respiratory disorder until many years after service, and 
even when a diagnosis of COPD and asthma is made, medical 
providers attribute the disorders to the Veteran's history of 
smoking and/or post service industrial occupational exposure.  

In this case, the evidence preponderates against the 
Veteran's claim.  The Board has considered the applicability 
of "benefit of the doubt" doctrine; however, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  38 U.S.C.A. § 5107(b).  Thus, the 
appeal is denied.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in June 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate the claim for service connection.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of June 2005 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Although no longer required, 
he was told to submit any medical records or evidence in his 
possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a January 2009 
letter.  

However, notwithstanding this belated Dingess notice on 
elements (4) and (5), the Board determines that the Veteran 
is not prejudiced, because he had a meaningful opportunity to 
participate effectively in the processing of his claim.  As 
noted above, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim for service connection in June 2005, prior to the 
initial adjudication of the claim.  Further, as discussed in 
detail above, a preponderance of the evidence is against the 
claim for service connection, and therefore any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to decide 
this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and private medical records.  

The Board also acknowledges that the Veteran was not examined 
for the purpose of addressing his service connection claim 
for COPD with asthma; however, given the facts of this case a 
VA examination is not required.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that COPD with asthma may be associated with 
service.  The Board finds that neither the service treatment 
reports nor post service medical reports suggest a nexus 
between service and the Veteran's current disability.  Thus, 
the evidence does not warrant the conclusion that a remand 
for an examination and/or opinion is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Because the evidence of 
record is sufficient to make a decision on the claim, VA is 
not required to provide the Veteran with a medical 
examination absent an indication of a causal connection 
between the claimed disability and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).    

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER


Entitlement to service connection for COPD with asthma is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


